Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Application status
In response to the previous final rejection (mailed on 12/11/2019), Applicants filed a response and amendment received on 01/11/2021.  Said amendment canceled Claims 11 and 25-79, and amended Claim 1.  Thus, Claims 1-10, 12-13, 16-18 and 22-24 are at issue and present for examination.  
It is noted by the Examiner that Claims 14, 15 and 19-21 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention in the previous Office actions, a non-Final rejection (mailed on 05/07/2019).

Withdrawn Rejection(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of Claim 1 (2-10, 12-13, 16-18 and 22-24 dependent therefrom) for the recitation of "the one or more copies of RS1" in the 1st line of step (c); and “one or more copies of the ORF or operon” in the 2nd-3rd lines of step (c), is withdrawn by virtue of Applicants’ amendment.  

Maintained Rejection(s)
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The previous rejection of Claims 1-10, 12-13, 16-18 and 22-24 under 35 U.S.C. § 103(a) as being unpatentable over Breuner et al. (Resolvase-like recombination performed by the TP901-1 integrase, Microbiology, vol. 147, pp: 2051-2063, 2001, see IDS) in view of  Jorgensen et al. (WO 02/00907, see IDS), Itaya (Mol. Gen. Genet, Bacillus subtilis) Protein Expression and Purification, 32, (2003) pp: 293-301, see IDS), Widner et al. (US Patent No. 5,955,310), Lee et al. (Sequential [Symbol font/0x64]-Integration for the Regulated Insertion of Cloned Genes in Saccharomyces cerevisiae, Biotechnol. Prog. 1997, 13, 368-373, see IDS) and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007) is maintained.  
The amended claims are drawn to a method of constructing a recombinant cell comprising in its chromosome two or more copies of an open reading frame (ORF) or operon, wherein the two or more copies encode that same polypeptide of interest, wherein each copy being under the transcriptional control of a heterologous promoter, and wherein the cell comprises two or more identical copies of a recombined TP901-1 integrase recognition sequence, said method comprising the steps of: (a) providing a cell comprising in its chromosome two or more copies of a first recognition sequence (RS1) of a TP901-1 integrase, wherein each copy of RS1 is located downstream of a copy of said heterologous promoter; (b) introducing into said cell a polynucleotide construct comprising the ORF or operon and a second recognition sequence (RS2) of the TP901-1 integrase, where RS2 is located and oriented with respect to the ORF or operon so that an in vivo recombination of RS2 with a copy of RS1 in the chromosome of the cell will integrate the construct into the chromosome and place the ORF or operon downstream of and in the same orientation as the heterologous promoter; and (c) recombining RS2 with the two or more copies of RS1 in the presence of the TP901-1 integrase, whereby two or more copies of the ORF or operon are integrated into the chromosome and placed: (i) either directly under the transcriptional control of the 
The reference of Breuner et al. specifically teaches a method of constructing a recombinant Lactococcus lactis cell comprising in its chromosome an open reading frame (ORF) or operon encoding at least one polypeptide of interest, under the transcriptional control of a heterologous promoter, wherein said cell comprises in its chromosome [1] a first recognition sequence (RS1) attBmin of a site specific recombinase phage TP901-1 integrase, wherein each copy of RS1 is located downstream of the promoter, wherein said RS1 is 100% identical to Applicants’ SEQ ID NO: 22 (see below alignment result:  Query is the sequence taught by Breuner et al. and Sbjct is the Applicants' SEQ ID NO: 22), wherein said ORF or operon encodes at least one enzyme TP901-1 integrase (see page 2053 under “Methods” and Figure 1 (b) for attBmin on page 2052); and [2] a polynucleotide construct comprising the ORF or operon and a second recognition sequence (RS2) attPmin, wherein said RS2 is 100% identical to Applicants’ SEQ ID NO: 23 (see Figure 1 (b) for attPmin on page 2052 and see below alignment result:  Query is the sequence taught by Breuner et al. and Sbjct is the Applicants' SEQ ID NO: 23) of the site specific recombinase phage TP901-1 integrase (see page 2053 under “Methods” and Figure 1 (b) for attP on page 2052), and oriented with respect to the ORF or operon so that an in vivo recombination of RS2 with a copy of RS1 in the chromosome of the cell will integrate the construct into the chromosome and place the ORF or operon downstream of and in the same orientation 
Sequence Alignment for SEQ ID NO: 22
 Score = 85.7 bits (43),  Expect = 2e-23
 Identities = 43/43 (100%), Gaps = 0/43 (0%)
 Strand=Plus/Plus

Query  1   CTGATAATTGCCAACACAATTAACATCTCAATCAAGGTAAATG  43
           |||||||||||||||||||||||||||||||||||||||||||
Sbjct  1   CTGATAATTGCCAACACAATTAACATCTCAATCAAGGTAAATG  43

Sequence Alignment for SEQ ID NO: 23
Score
Expect
Identities
Gaps
Strand
Frame
104 bits(56)
9e-29()
56/56(100%)
0/56(0%)
Plus/Plus



Query  1   TCCAACTCGCTTAATTGCGAGTTTTTATTTCGTTTATTTCAATTAAGGTAACTAAA  56
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1   TCCAACTCGCTTAATTGCGAGTTTTTATTTCGTTTATTTCAATTAAGGTAACTAAA  56

Breuner et al. do not teach a recombinant cell comprising two or more heterologous promoters comprising Bacillus amyQ promoter.
Jorgensen et al. teach integrating multiple copies of a gene of interest by homologous recombination into well-defined positions adjacent to conditionally essential genes in a Bacillus subtilis and Bacillus licheniformis host strain chromosome, which already comprises at least one copy of the gene of interest in a different position (see abstract and claims 1-10), wherein said gene of interest is selected from amylase, amyloglucosidase, carbohydrase, carboxypeptidase, catalase, cellulase, chitinase, cutinase, cyclodextrin glycosyltransferase, deoxyribonuclease, esterase, galactosidase, betagalactosidase, glucoamylase, glucose oxidase, glucosidase, haloperoxidase, hemicellulase, invertase, isomerase, laccase, ligase, lipase, lyase, mannosidase, oxidase, pectinase, peroxidase, phytase, phenoloxidase, polyphenoloxidase, protease, ribonuclease, transferase, transglutaminase, or xylanase (see page 24, lines 7-16), and multiple copies of integration sequences for resolvases downstream of a heterologous promoter (See pp. 2-3 and Figures 1-3 and p. 23, lines 6-26; p.12, lines 24-34; p.13, lines 4-13).  Jorgensen et al. further teach a list of many heterologous promoters that can be used for this purpose on page 15, lines 14-32, especially Bacillus amyQ promoter.  In addition, Jorgensen et al. teach that their construct further comprises a ‘conditionally essential gene(s)’ or ‘integration gene’ which is essentially a region located upstream or downstream of the ORF or operon in the construct, said region being sufficiently homologous with a corresponding region located upstream or downstream, correspondingly, of RS1 in the chromosome of the cell to effectuate in vivo homologous recombination between the two homologous regions when both regions are present in the cell (see page 2, line 20 continued to page 3, line 12; and page 4, line 20 continued to page 5, line 15).  Jorgensen et al. also teach that their construct further comprises at least one selectable marker flanked on both sides by a recognition sequence of a second site specific resolvase in order to remove the selectable marker from the chromosome after the in vivo homologous recombination has taken place (see page 23, lines 6 to 16).
Lactococcus lactis and Bacillus subtilis are art-recognized equivalent in terms of being a bacterial host cell suitable for the introduction of genes via recombination (see Figure 2 on page 12 in Itaya; and see page 296, right column under “Generation of the recombinant Bacillus strains” continued to next page in Ho et al.).
Widner et al. teach a method of producing a polypeptide in a Bacillus cell.  Widner specifically teach a method of using mRNA stabilizing region derived from cryIIIA (SEQ ID NO: 21) which is 100% identical to a nucleotide sequence in positions 41-580 Applicants’ SEQ ID NO: 26 (see column 5, 1st paragraph).  Widner et al. further teach a method of constructing a plasmid with amyQ-cryIIIA located next to said cryIIIA derived mRNA stabilizing region in Example 15 (see column 21) in order to improve the production of a polypeptide of interest in a Bacillus cell (see abstract).   
Score
Expect
Identities
Gaps
Strand
Frame
998 bits(540)
0.0()
540/540(100%)
0/540(0%)
Plus/Minus


Features:
Query  41   CATAATACATAATTTTCAAACTGATAAAATGATTTTTCATAAATCCATTAGACGGTGCAA  100
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  614  CATAATACATAATTTTCAAACTGATAAAATGATTTTTCATAAATCCATTAGACGGTGCAA  555

Query  101  ATATATGTTTTTAATGTTCTTCGTTTTTAGGCATCCCTCCTTTCAAGATAAATAATTTAT  160
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  554  ATATATGTTTTTAATGTTCTTCGTTTTTAGGCATCCCTCCTTTCAAGATAAATAATTTAT  495

Query  161  ACACTATTCTATTGGAATCTTAATCATTCCAATAGAAAAATATGTAATGATTATAAATAA  220
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  494  ACACTATTCTATTGGAATCTTAATCATTCCAATAGAAAAATATGTAATGATTATAAATAA  435

Query  221  GTCGCTTCTTATCATAAATATATTTACATATTCATTTAATACTACATCATGTTAGGTATA  280
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  434  GTCGCTTCTTATCATAAATATATTTACATATTCATTTAATACTACATCATGTTAGGTATA  375

Query  281  GTAAGGCTATCAAGGGTGTCTTAATTTCTACTTGTAACAATGTATTGGCATATTATATAT  340
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  374  GTAAGGCTATCAAGGGTGTCTTAATTTCTACTTGTAACAATGTATTGGCATATTATATAT  315

Query  341  TGAATTGAGAAAATTAAATACAGCGATAATTCACATGAACAAGTTCATTGGTAGTTATAT  400
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  314  TGAATTGAGAAAATTAAATACAGCGATAATTCACATGAACAAGTTCATTGGTAGTTATAT  255


            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  254  TTTCAAATTTTCAAGGTTGTGCTTGTATGTCATTCTATAGTTAGATAAGCATTTGAGGTA  195

Query  461  GAGTCCGTCCGAATATATTTGTAATCTGAAGAAGGTTCAAACATATTTCTATATAACGTA  520
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  194  GAGTCCGTCCGAATATATTTGTAATCTGAAGAAGGTTCAAACATATTTCTATATAACGTA  135

Query  521  TTCtttttttGTAGTTCTTACTTTTGAGGGGCGTTACAATTCAAAGATATTATCTTTAAT  580
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  134  TTCTTTTTTTGTAGTTCTTACTTTTGAGGGGCGTTACAATTCAAAGATATTATCTTTAAT  75

Lee et al. teach a recombinant microorganism, comprising two or more copies of an open reading frame (ORF) encoding a polypeptide of interest or operon of interest encoding the same polypeptides of interest, i.e., lacZ which encodes beta-Galactosidase (a hydrolase), wherein each copy is under the transcriptional control of a promoter, i.e., CUP1 promoter, and further comprising two or more identical copies of [Symbol font/0x64]-integration recognition sequences, wherein said operons are integrated into multiple chromosomal sites of recombinant microorganism via homologous recombination (see under “Materials and Methods” and “Results" on pages 369-371, and Figures 2 and 5).
In addition, SEQ ID NOs: 21 and 23 are all well-known to be recognition sequences as shown in the sequence search results posted in SCORE.  As such, they are art-recognized equivalents as being drawn to recognition sequences that can be used interchangeably used with a corresponding recombinase TP901-1.  (see SCORE:  [1] 20190430_103353_us-15-481-879-21.rge., Result #1; and [2] 20190430_103353_us-15-481-879-23.rge., Result #1).
It would have been obvious for one of skill in the art to practice a method of constructing a cell comprising in its chromosome two or more copies of an open reading frame (ORF) or operon encoding at least one polypeptide of interest, each copy being under the transcriptional control of a heterologous promoter, said method comprising Lactococcus lactis and Bacillus are art-recognized equivalent in terms of being a bacterial host cell for the introduction of genes via homologous recombination as taught by Breuner, Jorgensen et al., Itaya, Ho, and Widner et al. and Lee et al.  One of skill in the art would have been motivated to combine the teachings of Breuner, Jorgensen et al., Itaya, Ho, and Widner et al. and Lee et al. in order to improve the production of at least one polypeptide of interest.  While Breuner et al. might not teach a specific embodiment with the claimed method, i.e., two or more heterologous promoters comprising Bacillus amyQ promoter, cryIIIA was routine practice to improve the production of a polypeptide of interest as taught by Widner et al., and [iii] increasing the copy number of ORF or operon of interest is beneficial in increasing the expression of a polypeptide of interest as shown by Lee et al.  As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  
Therefore, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Applicants’ Arguments:
As discussed supra, the currently amended claims relate to methods of simultaneously integrating at least two gene copies into a host genome to provide a resulting cell with at least two identical recombined TP901-1 integrase recognition sequences. As described in the instant specification, a parent cell having at least two chromosomally-integrated copies of a TP901-1 recognition sequence (RS1 in claim 1) may be treated with an excess of polynucleotide construct having a second TP901-1 recognition sequence (RS2 in claim 1) and an ORF encoding a polypeptide of interest. The parent cell, in the presence of TP901-1 integrase, recombines with the excess polynucleotide construct at each of the two or more chromosomally-integrated 
The Applicant submits that Breuner, Jorgensen, Itaya, Widner, and Lee, neither alone nor in combination, teach or suggest a method to simultaneously integrate multiple copies of a gene or operon into a cell's chromosome with two or more copies of a TP901-1 integrase recognition sequence, and therefore a prima facie case of obviousness based has not been established. 
Breuner relates to basic mechanistic studies of TP901-1 integrase (e.g., binding studies) to test "the hypothesis that the TP901-1 integrase performs resolvase-type recombination" (see left column; page 2053). 
However, pages 4-5 of the Office Action state: 
The reference of Breuner et al. specifically teaches a method of constructing a 
Lactococcus lactis cell comprising in its chromosome an open reading frame (ORF) or operon of interest, under the transcriptional control of a heterologous promoter, wherein said cell comprises in its chromosome [1] a first recognition sequence (RS1) attBmin of a site specific recombinase phage TP901-1 integrase... wherein said ORF operon encodes at least one enzyme TP901-1 integrase... and [2] a polynucleotide construct comprising the ORF or operon and a second recognition sequence (RS2) attPmin... 

First, Breuner uses various plasmids for expression of the TP901-1 integrase as well as plasmids for testing recombination events (see Table 1, Figure 1c, page 2054). Nowhere does Breuner describe integrating an open reading frame encoding a polypeptide of interest into the cell's chromosome through recombination at a TP901-1 integrase recognition site. 
Figure 1 b (cited by the Office) merely identifies nucleotide sequences referenced in the paper: the minimal bacterial recognition site (attBmin), the minimal phage 
Furthermore, Breuner fails to teach or suggest a method of making a recombinant cell by simultaneously integrating into the cell chromosome two or more copies of an open reading frame (ORF) or operon encoding the same polypeptide of interest from a parent cell having two or more copies of a TP901-1 integrase recognition sequence. 
Jorgensen, Itaya, Widner and Lee fail to correct the defects of Breuner. That is, these references fail to teach or suggest methods of phage integrase-assisted chromosomal simultaneous multicopy integration of two or more copies of an open reading frame (ORF) or operon encoding the same polypeptide of interest. 
Page 14 of the Office Action states: 
... Lee et al. teach a recombinant microorganism, comprising two or more copies of an open reading frame (ORF) encoding a polypeptide of interest or operon of interest encoding the same polypeptides of interest, i.e., lacZ which encodes beta-Galactosidase (a hydrolase), wherein each copy is under the transcriptional control of a promoter, i.e., CUP1 promoter, and further comprising two or more identical copies of 8-integration recognition sequences, wherein said operons are integrated into multiple chromosomal sites of recombinant microorganism via homologous recombination (see under "Materials and Methods" and "Results" on pages 369- 371, and Figures 2 and 5). As such, increasing copy numbers to at least two or more of ORFs or operons so that they can be integrated simultaneously into the chromosome is beneficial in 
increasing the expression of the same polypeptide of interest as shown by Lee et al." 
The Applicant respectfully notes that Lee discloses chromosomal multicopy integration of two or more expression cassettes - but only sequentially, not simultaneously - and not phage integrase-assisted. That is, Lee fails to teach or suggest the defects of Breuner. 


Examiner’s Explanations:
First, it is noted by the Examiner that teachings of the phrase used in the prior art references, i.e., “one or more”, overlaps with and thus encompasses “two or more”.
Second, Applicants’ assertion that Breuner fails to teach integrating multiple copies of a gene or operon into a cell's chromosome with two or more copies of a TP901-1 integrase recognition sequence, is not persuasive for the following reasons.  
The reason is because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Even though Applicants point out that Breuner fails to teach or suggest a method of making a recombinant cell by simultaneously integrating into the cell chromosome two or more copies of an open reading frame (ORF) or operon encoding the same polypeptide of interest from a parent cell having two or more copies of a TP901-1 integrase recognition sequence, and how all other references cited in the rejection fail to correct the defects of Breuner, this is not an ‘obviousness’ type rejection based on combinations of the references.  The limitation Applicants allege as lacking in each of these references, multicopy integration of two or more copies of an open reading frame (ORF) or operon encoding the same polypeptide of interest, has already Bacillus subtilis and Bacillus licheniformis host strain chromosome.  In addition, Lee et al. teach a recombinant microorganism, comprising two or more copies of an open reading frame (ORF) encoding a polypeptide of interest or operon of interest encoding the same polypeptides of interest, i.e., lacZ which encodes beta-Galactosidase (a hydrolase), wherein each copy is under the transcriptional control of a promoter, i.e., CUP1 promoter, and further comprising two or more identical copies of [Symbol font/0x64]-integration recognition sequences, wherein said operons are integrated into multiple chromosomal sites of recombinant microorganism via homologous recombination (see under “Materials and Methods” and “Results" on pages 369-371, and Figures 2 and 5).  As such, increasing copy numbers to at least two or more of ORFs or operons so that they can be integrated simultaneously into the chromosome is beneficial in increasing the expression of the same polypeptide of interest as shown by Lee et al.  
Third, contrary to Applicants’ allegation that Breuner fails to teach any open reading frame (ORF) because Breuner’s teaching is limited to only plasmids is not persuasive.  Breuner et al. specifically teach numerous examples of plasmids containing ORF, i.e., pLB58, pLB81, pAB201 or pAB202-4, each of which has designation of “ORF” in the genotype (see Table 1 on page 2054).  
Fourth, Applicants’ further allege that all of the secondary references do not teach simultaneous integration, and point out that Lee et al. teach method which only as sequentially and not simultaneously (italicized for added emphasis).  However, these arguments are not persuasive because “simultaneously” is not a claim limitation.  
For the reasons provided herein and in the previous office action, the invention as claimed is prima facie obvious over the combined teachings of the prior art. 

Conclusion
Claims 1-10, 12-13, 16-18 and 22-24 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JAE W LEE/
Examiner, Art Unit 1656

	

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656